Citation Nr: 1513961	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for myelitis, to include as due to herbicide exposure.

2.  Entitlement to a higher initial rating than 10 percent for tinnitus.  

3.  Entitlement to a higher initial rating than 30 percent for bilateral hearing loss.  

4.  Entitlement to a higher initial rating than 10 percent for left knee degenerative joint disease, to include a separate compensable rating for instability or limitation of extension.

5.  Entitlement to a higher initial rating than 30 percent for coronary artery disease.

6.  Entitlement to an effective date earlier than September 7, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to March 1970, to include service in Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Regional Office in St. Louis, Missouri has jurisdiction.

In October 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The issues of service connection for myelitis, increased additional ratings for left knee impairment and coronary artery disease, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his October 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of a higher initial rating for tinnitus.  

2.  The Veteran's bilateral hearing loss was not manifested by worse than Level VI in the right ear, and Level VII in the left ear.

3.  The Veteran as likely as not met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010, the effective date of a liberalizing law issued by VA.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met concerning the appeal for a higher initial rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an evaluation in excess of 30 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for an effective date of July 13, 2010 for the award of service connection of PTSD have been met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.304(f), 3.400, 4.125(b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Regarding the claims for higher ratings and an earlier effective date, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate his claims.  As recently as February 2013 the Veteran was provided a VA audiological examination as well as examinations for his left knee and PTSD.  The examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal, and are adequate for purposes of this appeal.  The appellant was provided the opportunity to present pertinent evidence and testimony before the Board, to include at an October 2014 hearing. 

There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Therefore, the case is ready for adjudication as to the issues decided herein.

Withdrawal of an appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

In October 2014, the hearing record indicated that the Veteran wished to withdraw his appeal for a higher initial rating for tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for a higher initial rating for tinnitus, and it is dismissed.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The entire time period is for consideration in determining the appropriateness of staged ratings for distinct periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The Veteran's bilateral hearing loss is evaluated as 30 percent disabling since September 7, 2010.  

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 

To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  Table VIa is used instead of Table VI when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c). 

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a) (2014).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

"[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran was afforded an August 2010 VA audiological examination.  

An audiogram showed pure tone thresholds, in decibels, as follows:
      



HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
70
75
80
72.5
LEFT
70
75
80
85
77.5

The examiner indicated that the air conduction test was better than the bone conduction test to reflect the Veteran's hearing loss.  Maryland CNC test scores showed word recognition of 88 percent in the right and left ears, at 90 dB as the most comfortable level for testing.  As such, the speech recognition score were less than normative date, and the pre tone thresholds were greater than normative data.  The Veteran had difficulty hearing and understanding speech, affecting his occupation and daily activities.

VA audiological examination was also afforded in February 2013.  An audiogram showed pure tone thresholds, in decibels, as follows:
      



HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
50
70
65
56.25
LEFT
35
50
65
60
52.5

Speech discrimination scores from the Maryland CNC word list were 92 percent in the right ear and 90 percent in the left ear.  The examiner indicated the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work, as the Veteran indicated that he could not hear.

In March 2014 the Veteran was seen at the VA requesting hearing aids.  Audiological test results indicated a bilateral hearing loss with no significant changes since the previous evaluation in February 2013.  

At his October 2014 Board hearing the Veteran indicated that his hearing was similar then as to when he was examined in 2010, but that since receiving hearing aids he could hear even better.  The Veteran suggested that the rating he originally received was too low.

Applying the values of the 2010 audiological examination to the rating criteria results in a numeric designation of Level III in the right ear, and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating. 

As the Veteran's pure tone threshold at each of the four specified frequencies was 55 decibels or higher for both ears in 2010, the 38 C.F.R. § 4.86(a) provision can be applied.  Applying the findings to Table VIA results in Level VI hearing loss in the right ear, and Level VII hearing loss in the left ear.  Where hearing loss is Level VI in one ear, and Level VII in the other ear, a 30 percent rating is assigned under Table VII.  

Applying the values of the 2013 audiological examination to the rating criteria results in a numeric designation of Level I in the right ear, and level II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating. 

Even after considering the Veteran's reports as to the effects of the disability on his daily life, to include difficulty hearing, the evidence shows that the rating criteria for a higher rating than the 30 percent already assigned are not met 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Staged ratings are not appropriate under the circumstances.

Extraschedular Consideration

There is no showing that any of the disability pictures is exceptional when compared to other veterans with the same or similar disabilities.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Effective Date

The Veteran is seeking entitlement to an earlier effective date than September 7, 2010 for the grant of service connection for PTSD.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

If, however, a claim for disability compensation is received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

The effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be entitled to a retroactive payment under this provision, the Veteran must have continuously been eligible for and met all criteria for the benefit awarded from the date of the liberalizing VA law or issue.  See 38 C.F.R. § 3.114(a).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such a claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran filed his claim for entitlement to service connection for PTSD September 7, 2010, which was within the one year period of the liberalization of 38 C.F.R. § 3.304, which was effective July 13, 2010.  In an April 2011 rating decision the RO denied entitlement to service connection for PTSD.  The RO conceded that an in-service stressor occurred based on the Veteran's receipt of the Combat Infantryman Badge, but found that the evidence did not show a confirmed diagnosis of PTSD, and noted that the Veteran had failed to report for his VA examination.  

In June 2012 the Veteran was afforded a VA psychological examination, wherein it was confirmed that he had a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual-IV (DSM-IV) criteria.  The examiner indicated that the Veteran experienced moderate PTSD symptoms following Vietnam, and was diagnosed as having PTSD September 27, 2010 by Dr. Gaul.  The examiner indicated that the Veteran's stressors, to include seeing others blown up and killed, being exposed to an explosion in Vietnam, and seeing mutilated and burned bodies were each adequate to support the PTSD diagnosis, and related to the Veteran's fear of hostile military or terrorist activity.  

In September 2012 a Decision Review Officer considered in pertinent part the Veteran's VA psychological examination and granted service connection for PTSD effective September 7, 2010, the date of claim.  The discussion focused on the rating criteria, rather than the grant of service connection.  

The Veteran and his representative contended that he is entitled to an effective date of July 13, 2010, the date of the liberalization of 38 C.F.R. § 3.304(f).  The Board is cognizant that the Veteran's representative requested an earlier effective date of July 12, 2010 as the date of liberalization, but notes that VA issued a correction to the effective date noted in the final rule from July 12, 2010 to July 13, 2010.  75 Fed. Reg. 41,092 (July 15, 2010).  As such, the Board will consider the request as one for entitlement dating to the date of the liberalization of the law.  

The Veteran may be entitled to an effective date of July 13, 2010 because he filed his claim within one year of the liberalizing regulation, and resolving all reasonable doubt the decision to grant the claim was based in part on such regulation, for example the examiner's nexus opinion linked the Veteran's PTSD stressors to fear of hostile military activity.  The Veteran must also have been continuously eligible for and met all criteria for the benefit awarded from the date of the liberalizing VA law or issue.  38 C.F.R. § 3.114(a).  

Here, the evidence of record shows that the Veteran did not have a DSM-IV diagnosis of PTSD until September 27, 2010.  However, records from Heartland Health showed that August 5, 2010 the Veteran's diagnoses included anxiety/depression.  According to 38 C.F.R. § 4.125(b), if the diagnosis of a mental disorder is changed, then the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis or development of a new and separate diagnosis.  Here, resolving reasonable doubt in the Veteran's favor, the Board finds that the PTSD diagnosis represents progression of the prior diagnosis or correction of an error in the prior diagnosis.  In reaching this conclusion the Board affords probative weight to the VA examiners finding that the Veteran experienced some PTSD symptomatology following Vietnam.  As such, the evidence suggests that the criteria for entitlement to service connection for PTSD were met at the time of the liberalization of 38 C.F.R. § 3.304(f).

Resolving reasonable doubt in the Veteran's favor, the Veteran is entitled to an effective date of July 13, 2010 for his grant of service connection for PTSD rated as 70 percent disabling.  


ORDER

The appeal for a higher initial rating for tinnitus is dismissed.  

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss is denied.

An earlier effective date of July 13, 2010 for service connection of PTSD is granted.



REMAND

As to the remaining issues, additional development is indicated.  Because the TDIU issue is intertwined with these issues, that issue is deferred pending resolution of the matters addressed in this section of the document.

The Veteran has a pending claim for service connection for myelitis, to include as being secondary to herbicide exposure in Vietnam.  Such exposure is conceded.

The record reveals the onset of pertinent pathology in mid-2010.  His representative has submitted an opinion from a physician (Dr. Ellis) with qualifications in occupational and environmental medicine, and forensic medicine.  In that opinion, the examiner attributes the onset of the transverse myelitis to Agent Orange exposure, notes that two of the Veteran's daughters have multiple sclerosis and this is all associated with a genetic defect that the Veteran had, and which was passed on in the sperm to the daughters.  It was further noted that the Veteran had elevated IgG levels which were said to be consistent with neurological injury due to Agent Orange exposures resulting in an antibody development due to abnormal neural proteins.  No specific references to scientific literature or other scientific data were provided.

To the contrary is a subsequent VA opinion.  The examiner does not comment with any particularity on the previous opinion.  This examiner noted the onset of the myelitis 2 years prior to this examination.  The examiner reasoned that most cases were idiopathic and presumably resulted from autoimmune processes with around one-half the cases coming from preceding infections.  It was concluded that it was not related to Agent Orange Exposure.  This opinion contains reference to some literature in the scientific community.

Given the complexity of the medical question, the Board is not able to assign more probative weight to one opinion over the other.  As such, review by a board of two neurologists will be requested, and at their option, review by other pertinent specialists will be permitted.

Concerning the left knee disorder, the initial rating at issue was for degenerative arthritis with limitation of flexion, not to a compensable degree.  Objective findings initially at least, seemed to suggest full flexion, no instability, and mild to at most moderate X-ray changes of arthritic change.

In 2011 however, Dr. Ellis described significant laxity of the left knee, and "decreased extension of 22 degrees of the left knee."  This finding is somewhat unclear, as to whether it means that extension was limited to 22 degrees of full, especially in view of findings before and after of full knee extension.  Moreover, the report does not indicate if this was an initial finding or a finding after repeated movement.  Moreover, no flexion or other results are of record, and there are no testing results leading to the finding of instability.

Moreover, more recent records, received after the last supplemental statement of the case seem to suggest that in 2013 there was additional knee impairment, resulting in a total left knee replacement.  All records leading up to the surgery should be obtained, and consideration of all rating criteria should be undertaken for evaluation prior to and after the knee surgery.  This should be initially done by the AOJ so as not to prejudice the Veteran.

The Veteran's coronary artery disease (CAD) is evaluated as 30 percent disabling since August 31, 2010.  The Veteran has been afforded VA examinations; however METs testing has not been provided and the examiners have not indicated an adequate reason for its absence.  

When evaluating disabilities of the cardiovascular system under diagnostic code 7005, it must be ascertained whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100.  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.

As such, the Board finds that remand for another VA cardiac examination, with METs testing or an explanation for its absence is necessary.





Accordingly, the case is REMANDED for the following action:

1.  All records of any recent private or VA treatment for myelitis, left knee impairment, and coronary artery disease should be obtained.  The Veteran may be requested to identify and assist in obtaining any records as needed.  Specifically, any and all records leading up to and including the left knee surgery in 2014 should be obtained in order to assess the nature and extent of the pathology prior to knee replacement surgery.

2.  Thereafter, forward all records to a board of two neurologists for review of the matter concerning the onset of the myelitis.  If the neurologists conclude that additional specialists should be consulted that additional review should be under taken.  The examiners are asked to determine, to the extent possible, the etiology of the myelitis.

In making their findings, consideration should be given to the opinion of Dr. Ellis, and his discussion of genetic impairment as it might affect the Veteran and his daughters.  The reported elevated IgG levels should be discussed, as should the literature in the VA opinion.  

If possible the examiners are asked to determine if it is at least as likely as not (50 percent probability or higher) that the myelitis is the result of Agent Orange exposure in Vietnam during service.  If there is other more likely cause, that should be set out with the reasoning therefore.  If additional examination is needed, such examination should be conducted.

3.  Records concerning the knee should be forwarded to an orthopedist or otherwise qualified examiner.  It is asked that the examiner review all the records and attempt to reconcile the various finding concerning the limitation of extension, instability, and other impairments which seem to vary widely.  For instance, please comment on whether the nature and extent of the arthritis found in 2010 and immediately thereafter would cause periodic acute limitation of extension.  Also comment on the progression of the knee impairment, reported to be fairly mild at the outset to the impairment that resulted in the need for knee replacement surgery.  

4.  Schedule the Veteran for a VA examination to assess the nature and severity of his coronary artery disease.  The Veteran should be scheduled for a METs test, or the examiner should provide a supplemental opinion as to why such a test is contraindicated, or that it is not warranted (a stress test is not warranted if the Veteran's left ventricular ejection fraction was measured at 50 percent or less, if the Veteran had chronic congestive heart failure (CHF) or if the Veteran had more than one episode of CHF within the past year.)  The clinician should also provide specific examples of the Veteran's activity level for the estimated METs, and provide a rationale for his estimated METs level.  

5.  These issues should be reviewed on the basis of the additional evidence.  If additional development is needed to address the TDIU issue, such development should be accomplished.  In rating the knee disorder, consideration should be given as to whether there is evidence of a basis for a separate rating for instability or limitation of extension.  A rating as pertinent concerning the total knee replacement should also be undertaken as appropriate.  If any benefit on appeal is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


